Lewiton, J.
concurring:
I concur in the judgment that the report in this case should be dismissed. In my opinion this case turns essentially on the question of whether . the trial judge could properly find on the evidence, as he did, “that the plaintiff deliberately and with intent to deceive, withheld from the defendant the full and candid reports of injury in his application.” If this question is answered affirmatively, the defendant insurance company could be held to have acted within its rights in avoiding the policy because of the misrepresentations. See G.L. c. 175, § 186.
By his requests for rulings numbered 1 and 2, the plaintiff asked the trial court to rule, in substance, that a finding for the plaintiff was required as a matter of law. The denials of these requests were accompanied by references to findings of fact made by the court.
In support of his requested rulings the plaintiff relies principally on the case of Sullivan v. John Hancock Mutual Life Insurance Company, 342 Mass. 649, where the Supreme Judicial Court held that an actual intent to deceive may not properly be inferred merely from the fact that statements made by the applicant in his application for insurance, concerning facts of which he had personal knowledge, were false. The court there held that á *207finding of such intent to deceive required something more than such misstatements of fact in the application.
While, at first blush, the Sullivan case might be deemed controlling on the issue of intent to deceive in the case at bar, there is a distinguishing factor here. The parties have stipulated in oral argument before us that the plaintiff, who made the false statements in his application and confirmed the correctness of such statements to the defendant insurance company a few days later, testified under direct and cross-examination at the trial of this case, whereas the person who allegedly made false statements in the application involved in the Sullivan case was deceased before the trial of that case. The trial judge here, observing the plaintiff on the witness stand, was able to appraise the credibility of the plaintiff on the basis of the testimony which he gave and the manner in which he gave it. Harding v. Studley, 294 Mass. 193, 195. Dorchester Sav. Bank v. Tate, 308 Mass. 436, 438. Davis v. Boston Elevated Ry. Co., 235 Mass. 482, 501-2. These observations by the trial judge could properly be taken into account by him in his determination as to whether the original misstatements by the plaintiff to the insurance company were unintentional, inadvertent or mistaken, or whether, on the other hand, they were deliberately and knowingly made by the defendant with the intent to deceive the insurance company. This was clearly the type of determina*208tian which could best be made by the trial judge who saw and heard the witness. Berman v. Coakley, 257 Mass. 159, 162. Moroni v. Browders, 317 Mass. 48, 56. City of Boston v. Santosuosso, 307 Mass. 302, 331-2.
Herbert D. Lewis of Boston for the Plaintiff
James M. Graham and Gregory Sullivan both of Boston for the Defendant
Since the evidence warranted a finding of actual intent to deceive on the part of the plaintiff, the trial judge properly denied plaintiff’s requests numbered 1 and 2. While requested ruling number 3, to the effect that answers in an original application for insurance are representations or warranties rather than conditions precedent, should have been granted, its denial was rendered harmless by the explicit finding of actual intent to deceive, which finding was dispositive of the case.
In the light of the foregoing, I see no occasion for us to consider whether the evidence also warranted the trial judge’s finding that the misrepresentations by the plaintiff in his application increased the risk of loss to the defendant, and thereby established another ground for avoiding the policy. For the same reason, the trial justice’s denial of other rulings requested by the plaintiff was rendered immaterial.